Citation Nr: 9931157	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  98-05 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a low back 
disability.

2. Entitlement to service connection for a pelvic disorder.

3. Entitlement to service connection for residuals of a 
mammoplasty.

4. Entitlement to service connection for gastritis.

5. Entitlement to service connection for allergies.

6. Entitlement to a compensable rating for hyperthyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1988 to June 1997.  
This appeal originally arose from a January 1998 rating 
action which denied service connection for low back, pelvic, 
and acquired psychiatric disorders, residuals of a 
mammoplasty, gastritis, and allergies, and which granted 
service connection for hyperthyroidism, assigned a 
noncompensable rating; the veteran appeals the noncompensable 
rating as inadequate.

By rating action of December 1998, the RO granted service 
connection for recurrent major depression and assigned a 10% 
rating.  While this constitutes a full grant of the benefit 
sought on appeal with respect to the issue of entitlement to 
service connection for an acquired psychiatric disorder, in 
February 1999 the veteran filed a Notice of Disagreement with 
the 10% rating.  A rating in excess of 10% was denied by 
rating action of May 1999, and a Supplemental Statement of 
the Case (SSOC) issued in May 1999 advised the veteran of the 
requirement to file a Substantive Appeal (SA) if she wanted 
to perfect her appeal with respect to that issue.  The RO 
certified this case to the Board of Veterans Appeals (Board) 
in October 1999, but no SA has been associated with the 
claims folder to date, and thus no issue of entitlement to a 
rating in excess of 10% for recurrent major depression is 
properly before the Board for appellate consideration at this 
time.



REMAND

On VA Form 9 dated in March 1998, the veteran requested a 
hearing before a Member of the Board at the RO.  By letter of 
April 1998, the RO notified the veteran that she had been 
placed on a list of persons wishing to appear at a hearing 
before a Member of the Board at the RO, and that she would be 
notified of the time and date of the hearing.  On VA Form 9 
which was received in July 1999, the veteran again requested 
a hearing before a Member of the Board at the RO.  On VA Form 
646 dated in September 1999, the veteran's representative 
again referred to the veteran's request for a hearing before 
a Member of the Board at the RO.  However, in October 1999 
the RO certified this case to the Board without a hearing 
having been conducted before a Member of the Board at the RO.  
Under the circumstances, this case is REMANDED to the RO for 
the following action:

The RO should schedule, at the first 
convenient opportunity, a hearing for the 
veteran and any witnesses before a Member 
of the Board traveling to the RO for the 
purpose of conducting such hearings.

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action on the part of the RO is required with respect to the 
issues on appeal.  The RO need not readjudicate the claims, 
and an SSOC need not be issued.  The appellant has the right 
to submit additional evidence and argument on the matters 
which the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


